Title: To Thomas Jefferson from John O’Neill, 8 August 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir,
                            Washington City 8th. August 1806,
                        
                        Since I had addressed you my last letter from this City travelled into the Country but finding the Minds of
                            the people of these two States so much poisoned with prejudice against me from Motives know not, that to tell you the
                            plain truth feel fatigued in associating with the people of these two States that is to say the people of Pennsylvania
                            & Maryland. & in the hope to Cast Off the Oppressive yoke which they would wish to put on me by their
                            unwarranted knavery & house building in the Name of Mr Broom
                            &C, in the City of Philadelphia when the real intention of such unparallelled infamy is known to the true Natives
                            of this Country, the Americans surely can not but afford them uneaseniss to think that the Laws of so invaluable a Country
                            as this Should be so much violated by some of the most Audacious Wretches from under the wings of that infernal Govrment
                            of Great Britain in wishing by the most fraudulent means to enslave the people of this country either sooner or later. by
                            in a word giving the Country into the hands of the British once more. The Idea in building a house in the true Mawkish
                            Order in the City of Philadelphia in the name of a Mr Broom. cannot by those of reflection be Misunderstood, but the
                            introduction of foreigners of Other Nations. in the hope to take possession of these buildings cannot be misunderstood
                            either by those of reflection, but to tell the real truth the individual for whom these houses had been erected, is
                            sufferd to be in a State of Misery & want through the rary of
                            the Clergy of different denominations in Order that they Might have the opportunity of Securing themselves either in the
                            Govrment of this Country or in the hope that they might thereby have the opportunity of inriching themselves by making use
                            of Such a Trophy, however they are Mistaken. the Diety hath given me Wisdom & understanding to See the
                            perfidiousness of these plans so effectually laid down by My Enemies. with no design to serve me otherwise they should not have suffrd me
                            to go thus in Misery. Seeing therefore that all these plans had been made with unfreindly veiws toward the Country. I feel
                            it my interest to Oppose Such Measures as far as in ith And to Convince
                            you that I am not ignorant of the Primary mode of perserving the Wealth & Interest of this Country against every
                            thing which may be offered. I know that the general interest of the Southern & more Northern States lie
                            Concentrated Or Connected with the prosperity of the state of Virginia. in this view. & in Order to get Clear of
                            the people of these two intriguing States already mentiond I am just about to visit the State of Virginia in the hope that
                            its inhabitants will be mindful of their own interest, & Shew themselves a little more liberal to me, than the
                            people of these States have done it being My intention to reside in Virginia
                            in preference to any of those Other States, but I trust that these Virginians are good Soldiers & that they are not to be detered by the Cowardice & knavery of the Clergy of
                            any denomination. &C,
                        I am Sir, &C Your Excellencies mo h Sevt
                        
                            Jno. O’Neill
                            
                        
                    